Title: To James Madison from John Morrow, 22 February 1809
From: Morrow, John
To: Madison, James



Sir
House of Representatives Feby. 22d. 1809

I have been informed that the Office of Governor of the Mississippi Territory will be Vacant the 4th. day of March next.  I would therefore beg leave to recommend the Honble. David Holmes, who has long been a member of this House and a faithful Servant of the public, as a fit person to fill that Office.
This letter is written without the knowledge of Mr. Holmes, and my Opinion of his being worthy to fill the appointment my only inducement.  I am Sir with great regard Your Most Obt. Hble. Sert.

John Morrow

